[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: REPORT OF FACT FINDER (#114.0)
This motion came before the court on a report, findings of fact, and recommended conclusion prepared by a fact finder after a hearing held on May 17, 2002. See Practice Book §§ 22-53 through 22-58.
In the absence of any objection to the findings of fact, in the absence of any transcript, and after review of the findings and exhibits, the findings are accepted and adopted. The fact finder concluded, on the basis of the facts found, that plaintiffs claim for breach of contract failed because it was based on an oral contract which violated the Home Improvement Act, General Statutes § 20-418 et seq. The fact finder also determined that the facts did not support plaintiffs claim for unjust enrichment.
The conclusions of the fact finder follow legally and logically from the facts found. The conclusions are adopted by the court. The plaintiffs complaint is dismissed, and judgment may enter for the defendant.
ADAMS, J. CT Page 13492